    Case 2:20-cv-00333-JRG Document 30 Filed 02/08/21 Page 1 of 6 PageID #: 140




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

AHERN RENTALS, INC.                               §
                                                  §
         Plaintiff,                               §
                                                  §
         v.                                       § Case No. 2:20-cv-333-JRG
                                                  §
EquipmentShare.com Inc                            §
                                                  §
         Defendant.                               §

                                 DOCKET CONTROL ORDER

         In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

April 4, 2022              *Jury Selection – 9:00 a.m. in Marshall, Texas

March 7, 2022              * If a juror questionnaire is to be used, an editable (in Microsoft
                           Word format) questionnaire shall be jointly submitted to the Deputy
                           Clerk in Charge by this date.1

February 28, 2022          *Pretrial Conference – 9:00 a.m. in Marshall, Texas before Chief
                           Judge Rodney Gilstrap

February 22, 2022          *Notify Court of Agreements Reached During Meet and Confer

                           The parties are ordered to meet and confer on any outstanding
                           objections or motions in limine. The parties shall advise the Court
                           of any agreements reached no later than 1:00 p.m. three (3) business
                           days before the pretrial conference.

February 22, 2022          *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                           Proposed Verdict Form, Responses to Motions in Limine, Updated
                           Exhibit Lists, Updated Witness Lists, and Updated Deposition
                           Designations




1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
in Advance of Voir Dire.
    Case 2:20-cv-00333-JRG Document 30 Filed 02/08/21 Page 2 of 6 PageID #: 141




February 14, 2022         *File Notice of Request for Daily Transcript or Real Time
                          Reporting.

                          If a daily transcript or real time reporting of court proceedings is
                          requested for trial, the party or parties making said request shall file
                          a notice with the Court and e-mail the Court Reporter, Shelly
                          Holmes, at shelly_holmes@txed.uscourts.gov.

February 7, 2022          File Motions in Limine

                          The parties shall limit their motions in limine to issues that if
                          improperly introduced at trial would be so prejudicial that the Court
                          could not alleviate the prejudice by giving appropriate instructions
                          to the jury.

February 7, 2022          Serve Objections to Rebuttal Pretrial Disclosures

January 31, 2022          Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                          Disclosures

January 18, 2022          Serve Pretrial Disclosures (Witness List, Deposition Designations,
                          and Exhibit List) by the Party with the Burden of Proof

January 10, 2022          *Response to Dispositive Motions (including Daubert Motions).
                          Responses to dispositive motions that were filed prior to the
                          dispositive motion deadline, including Daubert Motions, shall be
                          due in accordance with Local Rule CV-7(e), not to exceed the
                          deadline as set forth in this Docket Control Order.2 Motions for
                          Summary Judgment shall comply with Local Rule CV-56.

December 27, 2021         *File Motions to Strike Expert Testimony (including Daubert
                          Motions)

                          No motion to strike expert testimony (including a Daubert motion)
                          may be filed after this date without leave of the Court.




2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
to oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                               -2-
 Case 2:20-cv-00333-JRG Document 30 Filed 02/08/21 Page 3 of 6 PageID #: 142




December 27, 2021    *File Dispositive Motions

                     No dispositive motion may be filed after this date without leave of
                     the Court.

                     Motions shall comply with Local Rule CV-56 and Local Rule CV-
                     7. Motions to extend page limits will only be granted in exceptional
                     circumstances. Exceptional circumstances require more than
                     agreement among the parties.

December 20, 2021    Deadline to Complete Expert Discovery

December 6, 2021     Serve Disclosures for Rebuttal Expert Witnesses

November 15, 2021    Serve Disclosures for Expert Witnesses by the Party with the
                     Burden of Proof

November 1, 2021     Deadline to Complete Fact Discovery and File Motions to Compel
                     Discovery

September 17, 2021   Comply with P.R. 3-7 (Opinion of Counsel Defenses)

August 27, 2021      *Claim Construction Hearing – 9 a.m. in Marshall, Texas before
                     Chief Judge Rodney Gilstrap

August 13, 2021      *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)

August 6, 2021       *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)

July 30, 2021        Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)

July 16, 2021        Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                     Submit Technical Tutorials (if any)

                     Good cause must be shown to submit technical tutorials after the
                     deadline to comply with P.R. 4-5(a).

July 16, 2021        Deadline to Substantially Complete Document Production and
                     Exchange Privilege Logs

                     Counsel are expected to make good faith efforts to produce all
                     required documents as soon as they are available and not wait until
                     the substantial completion deadline.

July 2, 2021         Comply with P.R. 4-4 (Deadline to Complete Claim Construction
                     Discovery)




                                        -3-
    Case 2:20-cv-00333-JRG Document 30 Filed 02/08/21 Page 4 of 6 PageID #: 143




June 25, 2021           File Response to Amended Pleadings

June 11, 2021           *File Amended Pleadings

                        It is not necessary to seek leave of Court to amend pleadings prior
                        to this deadline unless the amendment seeks to assert additional
                        patents.

June 4, 2021            Comply with P.R. 4-3 (Joint Claim Construction Statement)

May 14, 2021            Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)

April 23, 2021          Comply with P.R. 4-1 (Exchange Proposed Claim Terms)

March 10, 2021          Comply with Standing Order Regarding Subject-Matter Eligibility
                        Contentions3

March 10, 2021          Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)

February 10, 2021       *File Proposed Protective Order and Comply with Paragraphs 1 & 3
                        of the Discovery Order (Initial and Additional Disclosures)

                        The Proposed Protective Order shall be filed as a separate motion
                        with the caption indicating whether or not the proposed order is
                        opposed in any part.

February 3, 2021        *File Proposed Docket Control Order and Proposed Discovery
                        Order

                        The Proposed Docket Control Order and Proposed Discovery Order
                        shall be filed as separate motions with the caption indicating
                        whether or not the proposed order is opposed in any part.

January 27, 2021        Join Additional Parties

January 13, 2021        Comply with P.R. 3-1 & 3-2 (Infringement Contentions)
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.




3
 http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20R
e%20Subject%20Matter%20Eligibility%20Contentions%20.pdf [https://perma.cc/RQN2-YU5P]



                                            -4-
 Case 2:20-cv-00333-JRG Document 30 Filed 02/08/21 Page 5 of 6 PageID #: 144




                              ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be
appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
mediation will benefit the case after the issuance of the Court’s claim construction order.
Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
should be referred for mediation within fourteen days of the issuance of the Court’s claim
construction order. As a part of such Joint Notice, the Parties should indicate whether they have
a mutually agreeable mediator for the Court to consider. If the Parties disagree about whether
mediation is appropriate, the Parties should set forth a brief statement of their competing
positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies
of the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash
drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court
no later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

       Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the
Court an Order granting leave to designate different lead counsel.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and


                                               -5-
 Case 2:20-cv-00333-JRG Document 30 Filed 02/08/21 Page 6 of 6 PageID #: 145




the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”
   .
        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial
Order, the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The
Plaintiff shall also specify the nature of each theory of infringement, including under which
subsections of 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided
infringement or infringement under the doctrine of equivalents. Each Defendant shall indicate
the nature of each theory of invalidity, including invalidity for anticipation, obviousness, subject-
matter eligibility, written description, enablement, or any other basis for invalidity. The
Defendant shall also specify each prior art reference or combination of references upon which
the Defendant shall rely at trial, with respect to each theory of invalidity. The contentions of the
Parties may not be amended, supplemented, or dropped without leave of the Court based upon a
showing of good cause.

     So ORDERED and SIGNED this 8th day of February, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                -6-
